IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37100

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 588A
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 1, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BOYD F. GIANNINI, SR.,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )
                                                 )     AMENDED OPINION
                                                 )     THE COURT’S PRIOR OPINION
                                                 )     DATED AUGUST 11, 2010 IS
                                                 )     HEREBY AMENDED
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Heather M. Carlson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Boyd F. Giannini, Sr. pled guilty to one count of issuing an insufficient funds check. I.C.
§ 18-3601(b). In exchange for his guilty plea, additional charges were dismissed. The district
court sentenced Giannini to an indeterminate term of three years, to run concurrent with an
unrelated sentence. Giannini filed an I.C.R. 35 motion, which the district court denied. Giannini
appeals.




                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Giannini’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Giannini’s
Rule 35 motion is affirmed.




                                              2